IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 VIGO INDUSTRIES LLC,                           Civil Action No. 1:20-cv-09870

                            Plaintiff,          Hon. Edgardo Ramos
                    V.

 KRAUS USA, INC. and NIKKI
 WILLIAMS,                                         CONSENT ORDER DISMISSING ALL
                                                      CLAIMS WITH PREJUDICE
                            Defendants.



        WHEREAS on November 23, 2020, plaintiff Vigo Industries LLC ("Plaintiff' or "Vigo")

filed a Complaint in this matter against defendants Nikki Williams ("Williams") and Kraus USA,

Inc. ("Kraus") (collectively "Defendants") (See ECF #2);

        WHEREAS on February 24, 2021, Vigo filed an Amended Complaint against Defendants

(See ECF # 19);

        WHEREAS on March 26, 2021, Defendants filed a motion to dismiss Vigo's Amended

Complaint (See ECF #20);

        WHEREAS the Court has not yet issued an Order regarding Defendants' pending motion

to dismiss Vigo's Amended Complaint;

        WHEREAS Vigo, Williams and Kraus shall collectively be referred to as "the Parties";

        WHEREAS the Parties have agreed to dismiss any and all claim that any of them have,

may have and/or could have against one another arising out of and/or relating to the facts and

circumstances alleged in Vigo's Amended Complaint with prejudice and without attorneys' fees

and costs;




122713873.1
BE:11797574.l N IG0l l-272998
            WHEREAS the Parties agree to forego the right to seek appeal from any Orders issued in

this case to date; and

            WHEREAS the Parties now jointly submit this Consent Order for approval and entry by

the Court to fully resolve any and all claims that have been asserted and/or could have been

asserted in this matter;

            IT IS HEREBY RESOLVED, CONSENTED TO AND ORDERED AS FOLLOWS:

       1.          Any and all claims and causes of action asserted in this action, and/or that could

have been asserted in this action, by the Parties against one another are hereby DISMISSED

WITH PREJUDICE, without attorneys' fees and without costs; and

       2.          The Clerk of the Court is hereby directed to close the file on this Action.



                                                     SO ORDERED:

       Dated: New York, New York
              May 24, 2021
                                                     Hon. Edgardo Ramos, U.S.D.J.


            We hereby consent to the form and entry of the within Order:

  FOX ROTHSCHILD LLP                                       BRACH EICHLER, LLC
  Attorneys for Defendants                                 Attorneys for Vigo Industries, LLC




                                                           By: - -- -- -- -- --
                                                                 Bob Kasolas, Esq.




122713873.1
BE: 11797574. lNIGO l l-272998
